         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                           FOR DISTRICT OF MASSACHUSETTS

===============================
                                              :
AUCTUS FUND, LLC,                             :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :       Civil Action No. __________________
                                              :
 REDWOOD SCIENTIFIC                           :
 TECHNOLOGIES, INC.,                          :
                                              :
                       Defendant.             :
                                              :
===============================

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. INTRODUCTION

       1)      The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, Redwood Scientific Technologies, Inc., (hereinafter the “Company” or “RSCI”), in the

above-captioned action. The Plaintiff’s allegations, as set out herein, are asserted for such damages

arising from, and resulting from, the Defendant’s violations of the following:

              a)       Section 10(b) of the Securities Exchange Act of 1934, as amended

                       (hereinafter the "Exchange Act"), 15 U.S.C. §78j(b), and Rule 10b-5

                       promulgated thereunder, 17 C.F.R. §240.10b-5;

               b)      Massachusetts Uniform Securities Act, M.G.L. c.110A, §§ 101, et seq., as

                       amended (hereinafter the “Uniform Securities Act”);

               c)      breach of contract;

               d)      breach of implied covenant of good faith and fair dealing;


                                                  1
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 2 of 25



               e)      unjust enrichment;

               f)      breaches of fiduciary duty;

               g)      fraud and deceit;

               h)      negligent misrepresentation; and/or

               i)      the Massachusetts Consumer Protection Act, M.G.L. c. 93A, §§ 2 and 11.

       2)      The Plaintiff further alleges that, as a result and as caused by the Defendant’s

breaches, actions, omissions, policies, practices, and/or courses of conduct, Auctus has suffered

irreparable harm, requiring injunctive relief and specific performance, harm to its business and

reputation in the investment industry, damages from the Defendant’s coercion, duress, and unfair

and deceptive anti-competitive acts, causing lost revenue, lost profits and prospective business,

together with its injuries and damages.

       3)      The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that a judgment be entered on all Counts against the Defendant and that

Auctus be awarded its general, compensatory and consequential damages and losses, costs,

interest, plus multiple and/or punitive damages, attorneys’ fees, and grant, order and enter

temporary, preliminary and permanent injunctive and equitable relief, and grant, order and enter

declaratory relief, and any such other relief as this Honorable Court deems just and appropriate.

                                            II. PARTIES

       4)      The Plaintiff, Auctus Fund, LLC is a limited liability company, duly organized in

the State of Delaware, with its principal place of business located at 545 Boylston Street, 2nd Floor,

Boston, Massachusetts 02116.




                                                  2
            Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 3 of 25



       5)       Upon information and belief, the Defendant, Redwood Scientific Technologies,

Inc., is a corporation, duly organized in the State of Delaware, with a principal place of business

located at 820 N. Mountain Ave, Suite 100, Upland, California 91786.

                                  III. JURISDICTION AND VENUE

       6)       The Plaintiff asserts that this Honorable Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331, and under the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a,

et seq. (hereinafter the “Securities Act”), and under the Exchange Act, 15 U.S.C. §§ 78a, et seq.

       7)       The Plaintiff contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper in the

District of Massachusetts in that, pursuant to the Transaction Documents (defined below), the

Plaintiff Auctus and Defendant RSCI agreed that any and all disputes between and/or among them

shall be brought, inter alia, in the state or federal courts in the Commonwealth of Massachusetts.

Additionally, this Court is in such District where the Plaintiff Auctus is headquartered and has its

principal place of business and is where the violative conduct described herein is alleged to have

occurred.

       8)       This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Agreement, and as arising from its extensive business contacts, generally

over time and specifically, in its business dealings with Plaintiff Auctus within the Commonwealth

of Massachusetts.

                                IV. FACTUAL BACKGROUND

       A.       The Auctus / RSCI Transactions Documents and Contracts

       9)       On or about May 8, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “First Purchase Agreement”) and a certain Convertible

Promissory Note (hereinafter the “First Convertible Note” and, with the First Purchase Agreement


                                                 3
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 4 of 25



and other documents, collectively hereinafter the “First Transaction Documents”), thereby

entering into a contract with Plaintiff Auctus for its investment in the principal amount of

$250,000.00 in RSCI. See First Purchase Agreement, attached, restated and incorporated by

reference herein as Exhibit A; First Convertible Note, attached, restated and incorporated by

reference herein as Exhibit B.

       10)     On or about July 18, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “Second Purchase Agreement,” and, with the First Purchase

Agreement, collectively hereinafter as the “Purchase Agreements”) and a certain Convertible

Promissory Note (hereinafter the “Second Convertible Note” and, with the First Convertible Note,

collectively hereinafter as the “Convertible Notes” or the “Notes”; and, with the Second Purchase

Agreement and other documents, collectively hereinafter the “Second Transaction Documents”;

and, with the First Transaction Documents, collectively hereinafter as the “Transaction

Documents”), thereby entering into further contracts with Plaintiff Auctus for its additional

investment in the principal amount of $725,000.00 in RSCI. See Second Purchase Agreement,

attached, restated and incorporated by reference herein as Exhibit C; Second Convertible Note,

attached, restated and incorporated by reference herein as Exhibit D.

       11)     Thus, as of on or about July 18, 2018 and by the Transaction Documents, the

Plaintiff had invested the principal amount of $975,000.00 in Defendant RSCI.

       12)     A review of the Plaintiff’s Transaction Documents reveals that the Notes have a

conversion feature into which entitles the Plaintiff to convert, at amounts and upon timing that

Auctus deemed appropriate, the Defendant’s debt obligations, in whole or in part, into freely traded

shares of RSCI common stock. Under the terms and conditions of the Transaction Documents, the




                                                 4
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 5 of 25



Plaintiff has, and has had, a contractual right to convert at a price for RSCI common stock,

averaged over a series of prior trading days, including and preceding the Conversion Date.

       13)     By the Transaction Documents, the Defendant is, and, at all relevant times, was,

also required to allocate and reserve shares of its common stock for future conversions by the

Plaintiff. The reservation of shares was an independent obligation by the Defendant to the Plaintiff,

and was a mechanism by which to effectuate the share conversion as envisioned by the Notes.

       14)     Thus, in detrimental reliance upon the information, representations and statements

from the Defendant, the Plaintiff invested almost One Million Dollars in the Company, which has,

and has had, a fiduciary duty and a duty of the utmost loyalty to the Plaintiff.

       15)     Unfortunately, to its detriment, the Plaintiff has learned that the Defendant had

misrepresented and deceived the Fund, and omitted material information while having a duty of

disclosure, regarding the Company, and perpetrated securities fraud in connection with the offer,

purchase and sale of securities, in violation of, inter alia, Section 10(b) of the Securities Exchange

Act of 1934, as amended, and Rule 10b-5, as promulgated thereunder, and the Massachusetts

Uniform Securities Act, M.G.L. c. 110A, §§101, et seq., as amended.

       B.      Defendant’s Misrepresentations and Omissions of Material Facts and
               Securities Fraud in Connection with Offer, Purchase and Sale of Securities

       16)     The Plaintiff asserts and alleges that the Defendant misrepresented, omitted and

failed to provide material facts to Auctus in connection with its investments and in the offer,

purchase and sale of securities, and especially with respect to the business, finances, operations

and other material matters relating to the Defendant, including but not limited to certain corporate

transactions of Defendant RSCI.




                                                  5
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 6 of 25



       17)     Solely as an example of such material misrepresentations, omissions and/or

misleading or false information, on or about April 8, 2015, the Defendant published and

disseminated certain statements, entitled, “Kevin Harrington Joins Redwood Scientific

Technologies Board of Directors,” which provided, in pertinent part, as follows:

              LOS ANGELES, April 8, 2015 /PRNewswire/ -- Redwood Scientific Technologies,
              Inc. today announced the appointment of Kevin Harrington onto the board of
              directors, effective immediately. This appointment expands the board to six
              directors. Kevin Harrington will play an active role overseeing international and
              domestic retail distribution operations. "I'm thrilled and excited to be joining the
              board of directors of Redwood Scientific Technologies," said Kevin Harrington. "I
              truly believe that what they have developed is a 1 in 10,000 success, not only from
              a direct-to-consumer standpoint but the future of what thin film delivery technology
              holds for the delivery of over-the-counter and pharma grade medication. I believe
              the future of the company is very bright and I look forward to taking an active role
              in international and domestic retail distribution guiding the company to the success
              it can be." President and CEO Jason Cardiff welcomes Kevin Harrington onto the
              board of directors and expects his retail distribution experience to be invaluable in
              helping management maintain the company's current growth trajectory.

              "As President and CEO of Redwood Scientific Technologies, I am thrilled and
              excited to have Kevin Harrington and all that he brings to the table join our board
              of directors," said Jason Cardiff. "I believe that Kevin, along with the other board
              members, will guide the company and lead us into the future and position us to be
              the leader in thin film delivery technology." Kevin Harrington is acknowledged as
              the inventor of the infomercial and one of the founders of the As Seen On TV
              products. He is currently the founder of Star Shop LLC. Prior to founding Star Shop
              LLC., he formed Quantum International which grew to $500 million in sales selling
              products in 100 countries in 20 languages. He also formed Reliant International
              Media and HSN Direct in conjunction with Home Shopping Network. He is the
              founder of ERA (Electronic Retailers Association), which operates in 45 countries,
              and EO (Entrepreneurs Organization) which boasts combined member sales in
              excess of $500 billion. In 2009, Kevin Harrington was selected as one of the
              original Sharks on the ABC hit show "Shark Tank" in which he appeared in over
              150 segments. In 1984, Kevin Harrington conceptualized and produced the world's
              first 30 minute infomercial and in 1980 he started The Small Business Center along
              with Franchise America. He has been involved in over 500 product launches that
              have resulted in sales of over $4 billion worldwide with 20 products that have
              reached individual sales of over $100 million. Kevin Harrington was named one of
              the 100 best entrepreneurs in the world by Entrepreneur Magazine.




                                                6
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 7 of 25



        18)     Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

        19)     Solely as a further example of such material misrepresentations, omissions and/or

misleading or false information, on or about, April 9, 2015, the Defendant published and

disseminated certain statements, entitled “Patrick Moynihan joins Redwood Scientific

Technologies Board of Directors” which provided, in pertinent part, as follows:

                LOS ANGELES, April 9, 2015 /PRNewswire/ -- Redwood Scientific
                Technologies, Inc. today announced the appointment of Patrick Moynihan to the
                board of directors. Patrick Moynihan will utilize his business development and
                management experience to navigate this critical high growth phase.

                "I look forward to working closely with the Redwood Scientific board to grow their
                 unique business model," said Patrick Moynihan. "The company's platform is the
                 ideal vehicle to bring cutting edge wellness products to market using a unique
                 delivery system. I'm eager to create shareholder value and ensure the longevity of
                 Redwood's business and health offerings. The part which most excites me is
                 helping large groups of people achieve health and balance in their lives!"

                President and CEO Jason Cardiff welcomes Patrick Moynihan to the Redwood
                Scientific Technologies Board and is eager to leverage his strategic experience for
                the growth of the company.

                "Patrick brings a unique set of experience and skill sets to the company," said Jason
                 Cardiff. "We look forward to working with such a true unconventional and unique
                 thinker that understands the global financial markets and has the ability to deliver
                 real returns to our shareholders." Patrick Moynihan is the co-author of four patents
                 for collection innovations along with being the founder of PayLock, Inc. As
                 Chairman and CEO of PayLock, he grew the company to be the worldwide leader
                 in vehicular-related debt collections. From 2007-2014, Patrick Moynihan managed
                 two PayLock IPT board seats while growing the company to several hundred
                 employees. In 2011, he formed Ithaca Partners, LLC. where he managed a
                 concentrated portfolio of venture investments while advising companies on capital
                 formation and business development. From 2004-2006, Patrick Moynihan served
                 on the Board of Trustees for Matheny School and Hospital where he initiated and
                 lead numerous capital raising initiatives.




                                                  7
          Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 8 of 25



        20)     Upon information and belief, the Defendant’s statements were incomplete,

 misleading, and/or misrepresentative or omitted material information with a duty to disclose the

 same to the Plaintiff.

        21)     As a further example of such material misrepresentations, omissions and/or

misleading or false information provided to the Plaintiff, on or about May 15, 2015, the Defendant

published and disseminated certain statements, entitled “Prolongz Named #1 Informercial for April

2015,” which provided, in pertinent part, as follows:

                  LOS ANGELES, May 15, 2015 /PRNewswire/ -- Redwood Scientific
                 Technologies, Inc. is proud to announce that Prolongz, the company's over-the-
                 counter drug for the treatment of premature ejaculation and the only such drug that
                 can be taken orally through sublingual strip delivery, has been ranked as the
                 number one performing infomercial for the month of April by Jordan Whitney,
                 Inc. In the latest "Greensheet" IMS report from Jordan Whitney, Inc., Prolongz
                 achieved the top position in the "Personal Care Infomercial Category Rankings"
                 for products sold through longform televised media. This recent development
                 echoes the success Prolongz experienced in 2014 when it ranked as the number
                 one performing infomercial product for four consecutive months.

                "As a company, we are proud to have our first product ranked at number one in the
                 United States and we look forward to maintaining our position while growing our
                 brand," said Eunjung Cardiff, Chief Marketing Officer and Co-Founder of
                 Redwood Scientific Technologies, Inc.

                 Prolongz ranked above all other infomercial products in the "Personal Care
                 Infomercial Category" which include the following: male enhancement
                 supplements, nutritional supplements, cleansing systems, liquid pain relief
                 supplements, joint health supplements, brain health supplements, inversion
                 therapy tables, Omega 3 supplements, and memory improving supplements.

                 Jordan Whitney is the leading independent clearing house for up-to-date
                 information on direct response television, infomercials, short-form direct response
                 television commercials, products sold via infomercials, and the businesses
                 involved in their production and distribution. Jordan Whitney is also the
                 independent "go-to" consulting firm for leading companies in the direct response
                 television industry and retailers who wish to draw upon its extensive database of
                 reviews and analysis of direct response commercials.




                                                  8
           Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 9 of 25



        22)      Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

         23)     As a further example of such material misrepresentations, omissions and/or

misleading or false information provided to the Plaintiff, on or about July 13, 2015, the Defendant

published and disseminated certain statements, entitled “Rhonda Pearlman Joins Redwood

Scientific Technologies As General Counsel,” which provided, in pertinent part, as follows:

                  LOS ANGELES, July 13, 2015 /PRNewswire/ -- Redwood Scientific
                  Technologies, Inc. (Redwood) today announced the appointment of Rhonda
                  Pearlman as General Counsel effective immediately. She will serve on the
                  company's Executive Leadership Team and will report directly to President and
                  Chief Executive Officer Jason Cardiff. "Rhonda Pearlman is an experienced and
                  respected attorney with vast experience in the pharmaceutical industry," said
                  Cardiff. "She will be invaluable in the upcoming IPO and in the years ahead as we
                  continue our success with new thin film products that meet the needs of
                  consumers."

                  As General Counsel, she will manage general corporate matters, debt and equity
                  financing, litigation, and intellectual property.

                  Ms. Pearlman joins Redwood from the law offices of Stuart L. Melnick, LLC,
                  Kramer Levin Naftalis & Frankel LLP, and Par Pharmaceutical, Inc. where she
                  served as Contract Attorney. She has been an Associate at Baker & McKenzie,
                  Skadden, Arps, Slate, Meagher & Flom LLP & Affiliates, and at Schulte Roth &
                  Zabel LLP. She earned her Bachelors of Science and Masters in Pharmacology as
                  well as her Juris Doctor from the University of Sydney.

         24)       Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

         25)      As a further example of such material misrepresentations, omissions and/or

misleading or false information provided to the Plaintiff, on or about July 31, 2015, the Defendant




                                                  9
          Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 10 of 25



published and disseminated certain statements, entitled “Redwood Launches Independent Sales

Representative Program,” which provided, in pertinent part, as follows:

                 LOS ANGELES, July 31, 2015 /PRNewswire/ -- Redwood Scientific
                 Technologies, Inc. (Redwood) announced today that it has launched a nationwide
                 independent sales representative program for Prolongz: the only FDA registered
                 over-the-counter thin film medication for the treatment of premature ejaculation
                 and erectile dysfunction.

                 In the coming months, Redwood plans on having multiple independent sales
                 representatives in place throughout every state in the country. Each independent
                 sales representative will be able to earn commissions while establishing and
                 maintaining their own business and revenue through the sale of Prolongz.
                 Redwood has launched its independent sales representative registration page at
                 www.redwoodscientific.co/reps.

                 "The launch of the Prolongz independent sales representative program is a key
                 milestone for Redwood. Although Prolongz is already sold through many different
                 sales channels, a network of independent sales representatives will provide
                 substantial revenue and scale for the brand. By offering every sales representative
                 a chance to earn money simply by introducing Prolongz to their local convenience
                 and retail stores, Redwood is confident that it will attain immediate and impactful
                 penetration of new locations and marketplaces," said President and CEO Jason
                 Cardiff. Redwood is offering the independent sales representative opportunity
                 without any cost or investment and will also offer online-based sales support so
                 that representatives can market Prolongz with the confidence and necessary
                 knowledge to close sales.

         26)    Upon information and belief, the Defendant’s statements were incomplete,

 misleading, and/or misrepresentative or omitted material information with a duty to disclose the

 same to the Plaintiff.

         27)    As a further example of such material misrepresentations, omissions and/or

 misleading or false information provided to the Plaintiff, on or about March 4, 2016, the Defendant

 published and disseminated certain statements, entitled “Dr. Salah Zaki Appointed Chief Medical

 Officer at Redwood Scientific Technologies Inc.,” which provided, in pertinent part, as follows:




                                                 10
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 11 of 25



               LOS ANGELES, March 4, 2016 /PRNewswire/ -- Redwood Scientific
               Technologies, Inc. today announced that it has appointed M. Salah Zaki, M.D., as
               Chief Medical Officer. In this role, Dr. Zaki will oversee scientific research, assist
               with FDA registration, medical regulation, product development, and global
               expansion.

               "Dr. Zaki brings a vast wealth of medical experience to Redwood during a time
               when our company is rapidly growing," said Jason Cardiff, President and CEO.
               "His recruitment as Chief Medical Officer represents our confidence that not only
               will the company produce incredibly sophisticated products in the future but also
               that our growth necessitates additional scientific expertise. With the aid of his
               impressive international experience, Redwood Scientific Technologies will be
               positioned to expand into foreign markets."

               Dr. Zaki joins Redwood from his previous position as the President and CEO of
               International Medical Consultants. He graduated 6th in his class from the
               prestigious Al Azhar University Medical School in Cairo, Egypt. As a cardiac
               surgeon, he has integrated Western medical practices into his work throughout the
               Middle East. In 2009, he was appointed by the U.S. Embassy in Egypt to be the
               official medical liaison during President Barack Obama's visit. From 1995-2006,
               he was Medical Director of the International Department of the Washington
               Hospital Center. In 1995, Dr. Zaki developed an international patient program to
               expand the Washington Hospital Center's communications worldwide. In 2001, he
               was appointed as the first President of the Institute of International Health at the
               George Washington University Medical Center and also as Medical Director of the
               International Program at Georgetown University Hospital. He has also served as
               medical advisor to the Armed Forces of the UAE.

        28)    Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

        29)    As a further example of such material misrepresentations, omissions and/or

misleading or false information provided to the Plaintiff, on or about April 6, 2016, the Defendant

published and disseminated certain statements, entitled “TBX-FREE Sales Surpass 10,000 Units

Sold.,” which provided, in pertinent part, as follows:




                                                 11
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 12 of 25



                LOS ANGELES, April 6, 2016 /PRNewswire/ -- Redwood Scientific
                Technologies, Inc. today announced that it has sold over 10,000 units of TBX-
                FREE since the product first launched in December of 2015.

                "We are incredibly proud of the progress TBX-FREE has made in helping smokers
                around the world quit their harmful addiction to cigarettes," said Jason Cardiff,
                President and CEO. "Smokers are clearly responding well to the benefits offered
                by the oral strip delivery technology that is in TBX-FREE. Simply put: pills,
                patches, and lozenges are obsolete methods of drug delivery, and given the high
                number of smokers who fail at quitting; they clearly are ineffective."

                According to the CDC, there are an estimated 40 million smokers within the United
                States. With such a large amount of potential customers, TBX-FREE is poised to
                obtain a huge market presence by providing an effective alternative to nicotine
                replacement therapy. Even more noteworthy is that TBX-FREE has passed the
                10,000 units sold mark in the space of only 3 months.

                Additionally, customers who complete their first month of TBX-FREE will now
                receive supplemental material that includes instructions for after their first 30 days,
                important information on smoking recurrence, a certificate of completion, and
                other helpful items.

        30)    Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

        31)    As a further example of such material misrepresentations, omissions and/or

 misleading or false information provided to the Plaintiff, on or about April 11, 2018, the

 Defendant published and disseminated certain statements, entitled “Correction: Opioids

 Addiction Can be Fixed With Blockchain” which provided, in pertinent part, as follows:

               Redwood Scientic Technologies (RSCI), the global leader in oral thin _lm
               delivery for over the counter drugs, has started the early stages of exploration
               for delivering prescription opioids in oral thin _lm strips.

               According the hhs.gov and FDA, the United States is experiencing an opioid abuse
               epidemic with more than 200,000 US cases per year. By modifying prescription
               drug opioids into an oral thin _lm delivery strip, RSCI believes it can reduce the
               abuse by preventing users from crushing the pills for addictive use through IV
               selfinjections, inhalation through combustible methods such as a cigarette or nasal
               abuse similar to cocaine.

                                                  12
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 13 of 25




               RSCI also announced that it will utilize its own individual proprietary techniques
               of blockchain and barcodes for safety, tracking, and monitoring all levels of the
               opioid based products. The company strongly believes that this will solve the
               numerous "black market" product issues and "back door dealing". According to
               Jason Cardiff, RSCI CEO states "Using blockchain and our unique barcode system
               on each strip, as well as each container and exterior foil, will allow inventory
               tracking on all levels and their path of distribution."

               In addition, RSCI is in the early stages of creating a patent for oral thin _lm opioid
               strips, their distribution as well as other opioid based products on the market. The
               company believes that the patent designs will become a center piece for their
               prescription-based business.

               RSCI believes that the widespread opioid abuse and addiction can be curbed using
               the oral thin film strip delivery method by preventing pill crushing to form opioid
               medications for injection, inhalation or through the nasal passage. Patients who are
               under pain management would not be affected. As a matter of fact, the oral thin
               film delivery method would allow for immediate effectiveness by being
               administered sublingually within 20 seconds.

               Jason Cardiff, RSCI CEO states, "If we as a company can deliver safer versions of
               opioids to the market and help save the lives of people suffering from pain then we
               have developed a truly amazing delivery mechanism." This is not the _rst time that
               the company has been on the forefront of life altering and longevity products such
               their revolutionary smoking cessation aid, TBX FREE. TBX-FREEs success is due
               to the active ingredient cytisine, which has been studied by many medical groups
               and universities and has been reported back to the company by its users tremendous
               results.

               RSCI currently has 12 products in the market and is growing its suite faster than
               planned, with plans to have prescription-based medications in the market by the
               first quarter of 2019.

        32)    Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

        33)    As a further example of such material misrepresentations, omissions and/or

misleading or false information provided to the Plaintiff, on or about May 14, 2018, the Defendant




                                                 13
           Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 14 of 25



 published and disseminated certain statements, entitled “Redwood Scientific Technologies, Inc.,

 Will Up-list Trading on OTC Market” which provided, in pertinent part, as follows:

                   UPLAND, Calif., May 14, 2018 /PRNewswire/ -- Redwood Scientific
                  Technologies (OTC: RSCI), the leader in oral thin film delivery for over-the-
                  counter lifestyle and wellness products, announces that as of the close of business
                  day May 11, 2018, it has started the process of up-listing (OTC: RSCI) to the OTC
                  markets QB. The company believes the up-listing process will be completed
                  sometime in Q3 but is also cautiously optimistic about the time line and
                  understands the importance of being a fully reporting company.

                 Jason Cardiff, RSCI Founder and President commented, "We look forward to being
                  a fully reporting and transparent public company for our shareholders as well as
                  the public." Jason also stated that, "As we start distribution with the nation's largest
                  national pharmacy chain, being a fully reporting company gives us a much greater
                  level of confidence to our partners and shareholders."

         34)     Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff.

         35)     Defendant RSCI has committed fraud and has made material misrepresentations

and omitted material information while having a duty to disclose the same to the Plaintiff, prior to

and in connection with the offer, purchase and sale of securities with Auctus, and in connection with

the Transaction Documents by which the Plaintiff invested hundreds of thousands of dollars in the

Company.

         36)     Moreover, Defendant RSCI has been the subject of a federal court litigation by the

Federal Trade Commission (FTC), in an action styled as Federal Trade Commission v. Jason

Cardiff, et al., Case No. 5:18-cv-02104-SJO-PLA (C.D. CA.)(hereinafter the “FTC Litigation”).

Upon information and belief, the FTC Litigation has created uncertainty and allegations which have

caused irreparable harm to the Plaintiff and the risk of its entire investment. A copy of the Docket in

the FTC Litigation is attached, restated and incorporated by reference herein as Exhibit E.


                                                    14
            Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 15 of 25



          37)     As a direct and proximate cause of the violations of the federal and state securities

laws of the Defendant, Plaintiff Auctus has suffered irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

           C.    Defendant’s Events of Default and Breaches of SPA’s and Notes

          38)     Based upon the fraud and deceit and securities fraud by the Defendant, the Plaintiff

contends that it has a bona fide basis to prosecute claims on the Transaction Documents, and that

any understandings and/or agreements to the contrary are fraudulent and void, whether ab initio or

otherwise, and/or voidable.

          39)     Thus, the Plaintiff asserts that the Company incurred and/or caused several Events

of Default, as set forth in Article III, entitled “Events of Default,” of the Note. These Events of Default

included, inter alia, breaches of following provisions of the Transaction Documents: a) Sections 1.3

(Authorized Shares); b) Sections 1.4(g) (Sub-penny conversion price); c) Section 1.4(h) (Failure to

Deliver Common Stock prior to Delivery date); d) Section 2.8 (Non- circumvention); e) Section 3.1

(Failure to pay principal or interest); f) Section 3.2 (Failure to Honor Conversion); g) Section 3.4

(Breach of Agreement and covenants – Sections 2.8 of the Note (Noncircumvention) and 1.3

(Authorized Shares)); h) Section 3.5 (Breach of Representations and Warranties -Section 3(g) (SEC

Documents; Financial Statements)) of that certain Securities Purchase Agreement (the “SPA”) by

and between RSCI and AFL dated March 15, 2019; i) Section 3.10 (Failure to Comply with the

Exchange Act); and j) Section 4.14 (Failure to notify of Future Financing). Thereafter, it is

undisputed that the Company incurred and/or caused several Events of Default, as set forth in Article

III, entitled “Events of Default,” of the Auctus Note. In addition, pursuant to Section 3.1, an Event of

Default shall have occurred by the failure of the Company to pay the principal or interest when due


                                                     15
           Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 16 of 25



on the Note, whether at maturity, upon acceleration, or otherwise. See Note (Exhibit B) § 3.1. This

Event of Default, together with others, have occurred and continue to occur.

          40)    Upon the occurrence of an Event of Default under Section 3.1 of the Auctus Note,

the entire principal and accrued interest shall be due and owing hereunder. Furthermore, an Event of

Default pursuant to Section 3 of such Note, the Company is required to pay, and shall pay,

          41)    Plaintiff Auctus the “Default Sum” (as defined therein), due under the Note as

multiplied by Two Hundred and 00/100 (200.00%) percent.. Thus, as of August 13, 2019, the

Company owes Plaintiff Auctus, under the SPA and the Note, the Default Sum Totaling One Million

- Six Hundred Forty - One Thousand - Three Hundred – Forty - One and 58/100 ($1,641,341.58)

Dollars (U.S.). See Auctus Schedule as of August 13, 2019, attached, restated and incorporated by

reference herein as Exhibit 1. Until paid, the Default Sum shall continue to accrue the default interest

rate of Twenty-four and 00/100 (24.00%) percent per year, provided by the Note.

          42)    In sum, the Defendant has committed securities fraud, unfair and deceptive trade

practices, and has perpetrated a fraud and deceit upon the Plaintiff, which suffered as a consequence.

Throughout, the Defendant has been unjustly enriched and converted the Plaintiff’s assets, causing

it to suffer further damages and injuries. As a result of the fraudulent scheme, actions, concealment,

and omissions of the Defendant, the Plaintiff lost substantial monies and lost opportunity in such

assets.

                              V. VIOLATIONS OF LAW
                COUNT I - VIOLATIONS OF FEDERAL SECURITIES LAWS

          43)    The Plaintiff reasserts Paragraphs 1 through 42 of the Complaint, together with

  Exhibits, and restates and incorporates them herein by reference.




                                                   16
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 17 of 25



       44)       The Defendant violated Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and

Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in

connection with the purchase, offer and sale of securities, they knowingly, recklessly and

intentionally:

                 a.         employed manipulative and deceptive devices and contrivances;
                 b.         employed devices, schemes and artifices to defraud;
                 c.         made untrue statements of material fact and omitted to state material
                  facts necessary in order to make statements made, in light of the circumstances
                  under which they were made, not misleading; and
                 d.         engaged in acts, practices and a course of business which operated as a
                  fraud or deceit upon the Plaintiff.

       45)       As a direct and proximate cause of the violations of the federal securities laws by

the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment, and resulted in the unjust enrichment of the

Defendant.

    COUNT II - VIOLATIONS OF MASSACHUSETTS STATE SECURITIES LAWS

       46)       The Plaintiff reasserts Paragraphs 1 through 45 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       47)       The Defendant violated Massachusetts Uniform Securities Act, Massachusetts

General Laws Chapter 110A, §§ 101, et seq., as amended, in that, as described herein, it offered

and sold securities by means of untrue statements of material fact.

       48)       The Defendant recklessly and intentionally omitted disclosure of pertinent

material facts in an attempt to make its previous statements appear to not be misleading.

       49)       As a direct and proximate cause of the violations of the Massachusetts state

securities laws by the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable


                                                  17
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 18 of 25



harm, and general, special, and consequential damages, including, but not limited to, loss of profits,

interest, and other damages, injuries, and losses, to its detriment, and resulted in the unjust

enrichment of the Defendant.

                            COUNT III – BREACH OF CONTRACT

        50)     The Plaintiff reasserts Paragraphs 1 through 49 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        51)     Pursuant to the Security Purchase Agreement and the Note, the Fund invested in

the Company and sought to become a shareholder, in good faith, to join the Company in the

accomplishment of its business goals and in accordance with the standards of the business and the

securities industry.

        52)     The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.

        53)     The Fund contends that the Defendant breached its various contracts with the

Plaintiff by its conduct, as described herein.

        54)     The Defendant, by its conduct described herein, violated the Purchase Agreement

and the Note, breaching its contract with the Plaintiff.

        55)     As a direct and proximate cause of the Defendant’s breaches of its contracts, the

Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.


                                                 18
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 19 of 25



                          COUNT IV – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        56)     The Plaintiff reasserts Paragraphs 1 through 55 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        57)     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        58)     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had binding contracts and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Note or the

damages, including but not limited to damages set forth pursuant to Section 3.10 of such Note

which arose as a result from the breach of the Purchase Agreement and the Note.

        59)     The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contracts, and statements made to the Plaintiff to induce it

to enter into the contracts and provide assets to the Defendant in exchange for its promise to repay

the same, with interest.

        60)     Under the covenant, the Defendant was obligated to a good faith performance of its

obligations under the Purchase Agreement and the Note with the Plaintiff, and to be faithful and

consistent to the justified expectations of the Plaintiff.

                                                   19
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 20 of 25



        61)       As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.

        62)       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered, and continues to suffer,

irreparable harm, and general, special, and consequential damages, including, but not limited to,

loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                              COUNT V – UNJUST ENRICHMENT

        63)       The Plaintiff reasserts Paragraphs 1 through 62 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        64)       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        65)       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        66)       The Defendant has been unjustly enriched by its actions, as described herein.

        67)       As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.

                         COUNT VI – BREACH OF FIDUCIARY DUTY

        68)       The Plaintiff reasserts Paragraphs 1 through 67 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.




                                                  20
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 21 of 25



        69)     A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.

        70)     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        71)     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                              COUNT VII – FRAUD AND DECEIT

        72)     The Plaintiff reasserts Paragraphs 1 through 71 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        73)     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)       the Defendant made false representations of material facts, and/or omitted
                material facts with a duty of disclosure, knowing or having reason to know of their
                falsity;
                b)       the Defendant made said misrepresentations and omissions for the purpose
                of inducing reliance from the Plaintiff; and
                c)       the Plaintiff did rely upon said misrepresentations and omissions, to its
                detriment.

        74)     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.




                                                   21
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 22 of 25



                    COUNT VIII - NEGLIGENT MISREPRESENTATION

        75)     The Plaintiff reasserts Paragraphs 1 through 74 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        76)     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        77)     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                    COUNT IX - VIOLATIONS OF MASSACHUSETTS
                 CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        78)     The Plaintiff reasserts Paragraphs 1 through 77 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        79)     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.

        80)     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, under Sections 2 and 11 of the Consumer Protection Act, including but not limited

to claims that the Defendant:

                a)     executed the Securities Purchase Agreements and the Note with full
                knowledge and understanding of the Defendant’s obligations to the Plaintiff;
                b)     fraudulently induced the Plaintiff to invest in the Company and thereby
                breached its promise to repay the Plaintiff;


                                                 22
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 23 of 25



                c)       fraudulently concealed from the Plaintiff the full and complete financial and
                operational details and prospects of the Company in inducing the Plaintiff to make
                its investment in the Company;
                d)       knowingly and intentionally concealed these activities from the Plaintiff, to
                its detriment; and/or
                e)       violated the requirements, terms and conditions of existing statutes, rules
                and regulations meant for the protection of the public's health, safety or welfare.

        81)     As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered, and

continues to suffer, irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.




                                                   23
         Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 24 of 25



                                    VI. REQUEST FOR RELIEF

        WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully requests that this Honorable

Court grant it the following relief:

        A)        Order, grant and enter temporary, preliminary and permanent injunctive and

        equitable relief, and specific performance, and finding that the Plaintiff has suffered

        irreparable harm, has a likelihood of success on the merits, that the balance of hardships

        favors the Plaintiff and that it is in the public interest to grant such temporary, preliminary

        and permanent injunctive and equitable relief, and specific performance for the benefit of

        the Plaintiff, as set forth herein;

        B)        Determine that the Defendant is liable for all damages, losses, and costs, as alleged

        herein;

        C)        Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

        by it as a result of the violations of law by the Defendant, as set forth herein;

        D)        Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

        all Counts of the Complaint, and issue findings of fact and rulings of law, as necessary and

        appropriate, that the Defendant is liable, in all respects;

        E)        Order, decide, adjudge, and determine that the liability of the Defendant, is for all

        losses, injuries, and damages, special, consequential, general, punitive, and/or otherwise,

        and for all interest and costs, as alleged herein;

        F)        Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

        fees, costs, expenses and interest, for being required to prosecute this action;

        G)        Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

        to prosecute this action;


                                                    24
           Case 1:19-cv-12138-MLW Document 1 Filed 10/16/19 Page 25 of 25



      H)       Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

      damages in an amount to be determined;

      I)       Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint; J)

      Order declaratory relief, as appropriate and as this Honorable Court deems necessary;

      and/or

       J)      Any additional relief which this Honorable Court deems just and proper.


                     THE PLAINTIFF, AUCTUS FUND, LLC,
             DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE



                                            Respectfully Submitted,
                                            PLAINTIFF, Auctus Fund LLC,

                                            By its Attorneys,



                                               /s/ Philip M. Giordano
                                            Philip M. Giordano, Esq. (BBO No. 193530)
                                            Sophia E. Kyziridis, Esq. (BBO No. 703590)
                                            Giordano & Company, P.C.
                                            REED & GIORDANO, P.A.
                                            47 Winter Street, Suite 800
                                            Boston, Massachusetts 02108-4774
                                            Telephone: (617) 723-7755
                                            Facsimile: (617) 723-7756
                                            Email: pgiordano@reedgiordano.com
                                            Email: skyziridis@reedgiordano.com

Dated: October 16, 2019




                                               25
